Filed 2/5/21 Eisenhauer v. Wooley CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 REBECCA EISENHAUER,                                                    B304851

           Plaintiff and Appellant,                                     (Los Angeles County
                                                                        Super. Ct. No. 19LBCV00220)
           v.

 CAROLYN WOOLEY, Individually
 and as Successor Trustee, etc.,

           Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Mark C. Kim, Judge. Reversed in part,
affirmed in part, and remanded with directions.
      Law Offices of Mariano A. Alvarez and Mariano A. Alvarez
for Plaintiff and Appellant.
      Guerra & Seyedi and Tracy Guerra for Defendant and
Respondent.
                _________________________________
       Rebecca Eisenhauer appeals from an order dismissing her
complaint after the trial court sustained a demurrer. Eisenhauer
lived in a “marriage-like relationship” with Gerold Skillstad for
five years before Skillstad’s death. Eisenhauer alleged that
Skillstad promised he would provide for her for the rest of her life
and would leave her his assets. However, when Skillstad died,
respondent Carolyn Wooley—Skillstad’s daughter and the
successor trustee of Skillstad’s trust—allegedly refused to honor
Skillstad’s promise and instead transferred Skillstad’s assets to
her own trust.
       Eisenhauer sued respondent Wooley to enforce Skillstad’s
alleged agreement, to “quiet title” to real property that Skillstad
owned through his trust, and on various tort theories.1 The trial
court sustained respondent’s demurrer to Eisenhauer’s quiet




      1 Eisenhauer’s complaint names Wooley in her individual
capacity and as a trustee of Skillstad’s trust and her own trust.
(See Prob. Code, § 18004; Galdjie v. Darwish (2003) 113
Cal.App.4th 1331, 1349 [“the proper procedure for one who
wishes to ensure that trust property will be available to satisfy a
judgment, whether for damages for breach of contract or for
specific performance, [is to] sue the trustee in his or her
representative capacity”].) Assets held in a revocable trust upon
the death of the trust’s settlor are subject to claims by creditors of
the deceased settlor’s estate. (See Prob. Code, §§ 18200, 19001.)
For clarity, we refer to Wooley by her surname with respect to
Eisenhauer’s tort theories against her individually and use the
term “Estate” to refer to her in her representative capacity as a
trustee of funds that are subject to claims against Skillstad’s
estate. We refer to Wooley in both capacities as “Respondent.”




                                  2
title, contract, and tort claims without leave to amend.2 The trial
court concluded that: (1) Eisenhauer had no quiet title claim, as
she had only an expectancy interest in Skillstad’s real property
as a creditor; (2) Eisenhauer’s contract claim was barred by the
statute of frauds; and (3) Eisenhauer failed to allege any conduct
amounting to a tort.
        We reverse the trial court’s ruling on Eisenhauer’s breach
of contract claim. Eisenhauer’s complaint alleges facts sufficient
to support a claim that the Estate is estopped from asserting the
statute of frauds.
        We affirm the trial court’s ruling with respect to
Eisenhauer’s other causes of action, except that we conclude
Eisenhauer should be given an opportunity to state a claim for
tortious interference with contract against Wooley, if she is able
to do so.
                           BACKGROUND
1.      Eisenhauer’s Complaint
        Eisenhauer met Skillstad while she was married to her
former husband, Frank. Eisenhauer and Skillstad often met and
conversed in the neighborhood while walking their dogs.




      2 The trial court granted Eisenhauer leave to amend her
causes of action for declaratory relief and interference with
prospective economic advantage, but Eisenhauer failed to amend
and the trial court subsequently dismissed her complaint. The
dismissal order is appealable. (Door v. Yellow Cab Co. (1967) 67
Cal.2d 695, 699 [“ ‘[A]n order of dismissal is to be treated as a
judgment for the purposes of taking an appeal when it finally
disposes of the particular action and prevents further proceedings
as effectually as would any formal judgment’ ”].)




                                 3
       Frank died in February 2013. Skillstad offered to take care
of Eisenhauer’s dog, and the two saw more of each other.
Skillstad eventually told Eisenhauer that he had feelings for her.
       Frank’s grandson forced Eisenhauer to leave her house
after Frank died. When he learned of this, Skillstad suggested
that Eisenhauer live with him. He told her that, “if she would
accept his love, he would take care of her and support her for the
rest of her life.” He also told her that “what was his would be
hers as well.”
       Eisenhauer and Skillstad lived together from April 2013
until Skillstad died in August 2018. They lived “as if they were a
married couple.” Eisenhauer cared for Skillstad as a husband,
cooked and cleaned for him, and took care of him when he was
sick and dying from cancer.
       Skillstad told Eisenhauer “many times” that he did not
want to “ruin what they presently had” by getting married.
Eisenhauer told him that she was also happy and would not
pressure him to marry if he did not want to.
       Skillstad promised Eisenhauer that he would “support her
even after his death,” and that “his house and properties would
be hers.” He told her that he had established a trust and made
Eisenhauer its beneficiary. Eisenhauer believed him. Wooley
was present during discussions in which Skillstad said that all
his property would go to Eisenhauer when he died and that “no
relative of his could tell [Eisenhauer] to move out.” Wooley was
also present when Skillstad said that he had “already made a
tust [sic] regarding his promises and assurances to [Eisenhauer].”
       Skillstad died on August 5, 2018. Less than a month later,
Wooley demanded that Eisenhauer move out of the house in
which she had lived with Skillstad. Wooley told Eisenhauer that




                                4
Wooley was the “sole surviving trustee” of the trust in which
Skillstad held his assets (Skillstad Trust).
        The Skillstad Trust owned two real properties in Long
Beach, including the house on Gaviota Avenue in which Skillstad
and Eisenhauer had lived. It also owned various bank
investment accounts. In her capacity as the surviving trustee,
Wooley signed a grant deed (Grant Deed) “transferring the
Skillstad Trust’s assets and properties to the Charles and
Carolyn Wooley Survivors Trust” (Wooley Trust).3
        Wooley also filed an “eviction complaint” against
Eisenhauer. Wooley obtained a judgment ordering Eisenhauer to
leave the Gaviota Avenue house, and Eisenhauer complied.
        Eisenhauer’s complaint alleged causes of action for:
(1) “enforcement of an oral agreement”; (2) tortious interference
with contract; (3) negligent interference with prospective
economic advantage; (4) quiet title; (5) cancellation of instrument
(i.e., the Grant Deed); (6) declaratory relief; (7) intentional
infliction of emotional distress; and (8) negligent infliction of
emotional distress.
2.      Respondent’s Demurrer
        Respondent demurred to Eisenhauer’s complaint on a
number of grounds, including the general ground that the
complaint failed to state any cause of action.
        The trial court sustained the demurrer. With respect to
Eisenhauer’s contract claim, the court found that the statute of



      3 Although the body of Eisenhauer’s complaint alleges that
Wooley transferred all the assets of the Skillstad Trust, the grant
deed itself (which Eisenhauer attached as an exhibit to her
complaint) refers only to the Gaviota Avenue house.




                                 5
frauds precluded enforcement of Skillstad’s alleged promises to
Eisenhauer and that, as a nonparty to the alleged contract and a
trustee of the Skillstad Trust, Wooley could not “deviate from the
terms of the trust.”
       The trial court also concluded that: (1) Eisenhauer failed to
allege any tortious conduct; (2) Eisenhauer’s causes of action for
quiet title and cancellation of instrument did not state a claim
because Eisenhauer had only an “expectancy interest” in
Skillstad’s property rather than legal or equitable title; and
(3) Eisenhauer failed to allege any outrageous conduct supporting
her claim for intentional infliction of emotional distress.
       The court sustained the demurrer without leave to amend
except for Eisenhauer’s causes of action for declaratory relief and
interference with prospective economic advantage. The trial
court subsequently dismissed the complaint after Eisenhauer
failed to amend.
                            DISCUSSION
1.     Standard of Review
       An order sustaining a demurrer is reviewed de novo to
determine whether the complaint states a cause of action as a
matter of law. (Lazar v. Hertz Corp. (1999) 69 Cal.App.4th 1494,
1501.) On appeal, we “ ‘treat the demurrer as admitting all
material facts properly pleaded, but not contentions, deductions
or conclusions of fact or law.’ ” (Blank v. Kirwan (1985) 39 Cal.3d
311, 318 (Blank).)
       In determining whether a complaint states a cause of
action, its allegations “must be liberally construed, with a view to
substantial justice between the parties.” (Code Civ. Proc., § 452.)
The complaint must be given “a reasonable interpretation,
reading it as a whole and its parts in their context.” (Blank,




                                 6
supra, 39 Cal.3d at p. 318.) A demurrer should not be sustained
“ ‘when the plaintiff has stated a cause of action under any
possible legal theory.’ ” (Fox v. Ethicon Endo-Surgery, Inc. (2005)
35 Cal.4th 797, 810, quoting Aubry v. Tri-City Hospital Dist.
(1992) 2 Cal.4th 962, 966–967.)4
       When a trial court sustains a demurrer without leave to
amend, the court’s decision not to permit further amendment is
reviewed for abuse of discretion. (Code Civ. Proc., § 472c, subd.
(a); Ellenberger v. Espinosa (1994) 30 Cal.App.4th 943, 947.) If
the complaint does not state facts sufficient to constitute a cause
of action, the appellate court must determine whether there is a
reasonable possibility that the defect can be cured by
amendment. (Ellenberger, at p. 947.)
2.     Eisenhauer Has Adequately Stated a Cause of
       Action for Breach of Contract
       Eisenhauer’s complaint alleges facts that could support two
theories of breach. First, Eisenhauer claims Skillstad promised
that he would “take care of [Eisenhauer], provide for and support
[her] for the rest of her life.” Second, Skillstad allegedly
promised that, “when he died, his assets and properties would go



      4 Respondent incorrectly states that the trial court “ruled
as a finding [sic] of fact” on Eisenhauer’s claims and argues that
Eisenhauer is “merely trying to relitigate the facts of the case” on
appeal. Respondent misunderstands the standard of a review in
an appeal from a judgment on a demurrer. The trial court did
not make any findings of fact, but simply decided the legal
sufficiency of the complaint. We do not defer to the trial court’s
analysis, but rather independently determine whether the
complaint states a claim while treating all properly pleaded facts
as true. (Blank, supra, 39 Cal.3d at p. 318.)




                                 7
to [Eisenhauer].” Eisenhauer claims that Skillstad made these
promises in exchange for Eisenhauer’s commitment to “take care
of [Skillstad]” and to devote herself to him as if they were
married.
       Both of these theories are legally sound. The first theory
alleges a support agreement between cohabitants, which is
enforceable under Marvin v. Marvin (1976) 18 Cal.3d 660, 665
(Marvin). (See Byrne v. Laura (1997) 52 Cal.App.4th 1054, 1063
(Byrne).) Such a “Marvin agreement” is also “enforceable against
an estate when one of the parties to the agreement dies.” (Byrne,
at p. 1064; see Estate of Fincher (1981) 119 Cal.App.3d 343, 348–
350.)
       The facts in Byrne are remarkably similar to the alleged
facts here. In Byrne, a couple (Skip and Flo) lived together for
five years after previous marriages. Skip promised he would take
care of Flo for the rest of her life, and Skip and Flo agreed that all
of their property belonged to both of them. (Byrne, supra, 52
Cal.App.4th at pp. 1059–1060.) Skip assured Flo that he would
put her name on his property and that he would “put all of his
property into a living trust for her benefit.” (Id. at p. 1061.)
       Skip died without changing the title on any property and
left a will that named no living beneficiaries. (Byrne, supra, 52
Cal.App.4th at p. 1061.) Flo filed a creditor claim against Skip’s
estate, and then filed suit after her claim was denied. (Id. at
p. 1062.) The trial court granted summary judgment in favor of
the estate.
       The Court of Appeal reversed. The court concluded that
Skip’s promise to support Flo was distinct from his promise to
give her his property, and that, based upon the proffered
evidence, the “estate breached that contract by rejecting Flo’s




                                  8
claim and thereby failing to provide her with means of support
after Skip died.” (Byrne, supra, 52 Cal.App.4th at p. 1064.)
       Similarly, here, Skillstad allegedly promised Eisenhauer
that he would support her for the rest of her life in exchange for
her agreement to live with him as his putative spouse and to care
for him. The Estate allegedly breached that promise by failing to
support Eisenhauer.
       Eisenhauer also alleges that Skillstad promised to leave his
assets to her. That allegation supports a second legally viable
contract claim against the Estate. “In general, a contract to
make a particular testamentary disposition of property is valid
and enforceable.” (Redke v. Silvertrust (1971) 6 Cal.3d 94, 100
(Redke).) And property agreements between cohabitants are
enforceable under Marvin. (See Byrne, supra, 52 Cal.App.4th at
p. 1067, citing Marvin, supra, 18 Cal.3d at pp. 674–675.)
       In Byrne, the court held that Skip’s alleged promise to leave
all of his property to Flo was enforceable against Skip’s estate.
(Byrne, supra, 52 Cal.3d at pp. 1067–1068.) The court noted that
relief under that claim might include a constructive trust to
provide “quasi-specific performance” of the property agreement
with respect to real property and other property “for which
damages may be an inadequate remedy.” (Id. at p. 1073.)
Similarly, here, Eisenhauer has stated a claim for enforcement of
Skillstad’s alleged promise to leave her his property, including
his real property.
       In ruling that the “statute of frauds precludes an oral
agreement of the nature alleged” by Eisenhauer, the trial court
did not identify any particular applicable statute. Respondent




                                 9
also does not cite any specific statute of frauds that applies here.
It is not clear that any does.5
       In any event, we need not decide that issue. Even if a
statute of frauds applies, Eisenhauer has alleged sufficient facts
to support a theory of equitable estoppel.
       A party may be estopped from relying on the statute of
frauds “ ‘where an unconscionable injury would result from
denying enforcement after one party has been induced to make a


      5  In the trial court, Respondent argued that the oral
agreement Eisenhauer alleged was barred by the statute of
frauds because (1) it concerned the transfer of title to real
property and (2) “was not to be performed during the lifetime of
the promisor.” (See Civ. Code, § 1624, subd. (a)(3) & (5).) The
latter provision does not apply. The alleged support agreement
“by its terms” could have been performed during Skillstad’s
lifetime if Eisenhauer had predeceased him. (See Roy v.
Salisbury (1942) 21 Cal.2d 176, 181–182 [“If the terms of a
contract are such that it admits of performance during the
lifetime of the promisor, it is not within the statutory provision”
applicable to contracts “not to be performed during the lifetime of
the decedent promisor”].) The alleged property agreement also
could have been performed during Skillstad’s lifetime. Skillstad
could have established a trust, changed his will, or otherwise
given Eisenhauer an interest in his property before he died.
        The former provision also does not appear to apply. The
alleged property agreement was not for the sale or lease of real
property (see Civ. Code, § 1624, subd. (a)(3)), but was for the
right to inherit Skillstad’s property upon his death. Under
Probate Code section 21700, subdivision (a)(4), a contract to
“make a will or devise or other instrument” need not be in writing
if it can be established by “[c]lear and convincing evidence of an
agreement between the decedent and the claimant or a promise
by the decedent to the claimant that is enforceable in equity.”




                                 10
serious change of position in reliance on the contract or where
unjust enrichment would result if a party who has received the
benefits of the other’s performance were allowed to invoke the
statute.’ ” (Redke, supra, 6 Cal.3d at p. 101, quoting Day v.
Greene (1963) 59 Cal.2d 404, 409–410.) “Whether the doctrine of
equitable estoppel should be applied in a given case is generally a
question of fact.” (Byrne, supra, 52 Cal.App.4th at p. 1068.)
       In Byrne, the court held that there was a triable issue of
fact whether estoppel applied in light of evidence that Flo
“changed her position in reliance on Skip’s promises by moving in
with him, performing the duties of a spouse, and retiring from
her job at his insistence.” (Byrne, supra, 52 Cal.App.4th at
p. 1069.) Similarly, here, Eisenhauer allegedly cared for
Skillstad and acted as his wife—and agreed to his request that
they not marry—in reliance on Skillstad’s promises to support
her and to leave her his property. Thus, she allegedly changed
her position to her detriment in reliance on Skillstad’s oral
promises. She has therefore alleged facts that are sufficient to
support a theory of equitable estoppel.
3.     Eisenhauer Failed to State a Claim for Tortious
       Interference with Contract
       A nonparty to a contract may be liable in tort for
intentionally interfering with the performance of the contract.
(Pacific Gas & Electric Co. v. Bear Stearns & Co. (1990) 50 Cal.3d
1118, 1126.) The elements of such a tort are: (1) a valid contract
between the plaintiff and a third party; (2) defendant’s knowledge
of the contract; (3) defendant’s intentional acts designed to induce
a breach or disruption of the contractual relationship; (4) actual
breach or disruption of the contractual relationship; and
(5) resulting damage. (Ibid.)




                                11
       As these elements show, tort liability for interference with
contract may be imposed only on a party outside the contractual
relationship. (Applied Equipment Corp. v. Litton Saudi Arabia
Ltd. (1994) 7 Cal.4th 503, 507–508 (Applied Equipment)
[contracting party may not be liable in tort for conspiracy to
interfere with its own contract].) Otherwise, “[t]he fundamental
differences between contract and tort are obscured.” (Id. at
p. 516.) Moreover, “[a] breaching party already has a legal
incentive to perform—the likely prospect of liability for breach of
contract.” (Id. at p. 520; see Caliber Paving Co., Inc. v. Rexford
Industrial Realty & Management, Inc. (2020) 54 Cal.App.5th 175,
183 [in contrast to a breaching party, “it is the prospect of
liability for interference with contract that serves as the incentive
to refrain from interfering with the contractual relationship”].)
       Here, Eisenhauer does not allege that Wooley interfered
with Skillstad’s contract with Eisenhauer while Skillstad was
alive. Eisenhauer does not claim that Wooley influenced, coerced,
or otherwise induced Skillstad not to leave his property to
Eisenhauer. Rather, Wooley allegedly interfered with the
contract between Skillstad and Eisenhauer after Skillstad had
died, by failing to honor Skillstad’s contractual support and
property commitments and by evicting Eisenhauer from
Skillstad’s house.
       The problem with this theory is that, after Skillstad’s
death, there was no longer any third party contractual
relationship that Wooley could disrupt. By that time, Skillstad
had already breached his alleged promise to leave Eisenhauer his
property by failing to establish any testamentary device to do so.
And, although Skillstad’s alleged obligation to support




                                 12
Eisenhauer continued after his death, Wooley herself assumed
that obligation as the trustee of the Skillstad Trust.
       Under the facts that Eisenhauer alleges, Skillstad’s Estate
was liable for Skillstad’s promise to support Eisenhauer after
Skillstad died. (See Byrne, supra, 52 Cal.App.4th at p. 1064
[Skip’s estate breached Skip’s alleged support contract with Flo
by “rejecting Flo’s claim and thereby failing to provide her with
means of support after Skip died”].) But the Estate was not a
third party whom Wooley could induce to breach. Rather, the
Estate was indistinguishable from Wooley herself.
       According to the complaint, Wooley assumed the
contractual obligations of Skillstad’s Estate in her capacity as the
successor trustee to the Skillstad Trust. Assuming that the
Skillstad Trust was revocable during Skillstad’s lifetime, assets
in that trust were subject to Eisenhauer’s claims against
Skillstad’s Estate.6 (See Prob. Code, §§ 18200, 19001.) And
Wooley herself (or Wooley’s own trust) might be liable for the
Estate’s debts as a beneficiary of the Skillstad Trust if Wooley did
not follow the available statutory mechanism for providing notice
to creditors before distributing assets from that trust. (See Prob.
Code, § 19400; Arluk Medical Center Industrial Group, Inc. v.
Dobler (2004) 116 Cal.App.4th 1324, 1331–1335 (Arluk).)



      6 This assumption is a fair inference from the complaint’s
allegations (which we construe liberally) claiming that Skillstad
promised to leave his property to Eisenhauer. (Code Civ. Proc.,
§ 452.) Of course, because this appeal is from a ruling sustaining
a demurrer, we consider only the complaint’s allegations, not
what facts Eisenhauer might be able to prove. (Blank, supra, 39
Cal.3d at p. 318.)




                                13
      Thus, after Skillstad’s death Wooley was no longer a
stranger to Skillstad’s promise to support Eisenhauer, but
instead became the party who was responsible for performing
that promise. As Eisenhauer acknowledges, as the successor
trustee Wooley in effect stepped “into the shoes” of Skillstad for
purposes of the trust assets.7 Wooley might be liable in her
representative capacity for breach of the support agreement, but
she could not be liable in tort for interfering with her own
contractual obligation.
      As mentioned, Eisenhauer has not alleged that Wooley did
anything during Skillstad’s life to interfere with his alleged
promise to devise his property to Eisenhauer. Eisenhauer also
did not claim in the trial court, and has not argued on appeal,
that she could amend her complaint to make such an allegation.




      7 Eisenhauer’s complaint contains the conclusory assertion
that “[a]ssuming [Wooley] was originally designated as trustee
and/or beneficiary of the Skillstad Trust at the time of its
creation on June 23, 2005, her designation as such was deemed
revoked, abrogated, or terminated when [Skillstad] during his
lifetime entered into a valid and enforceable contract with
[Eisenhauer].” The allegation appears to state a vague legal
conclusion rather than a factual claim. If Eisenhauer intended to
allege that Wooley was not actually the successor trustee to the
Skillstad Trust, there are no facts alleged in the complaint to
support that claim. Such an allegation would also be inconsistent
with Eisenhauer’s theory of liability. Eisenhauer has sued
Wooley in her representative capacity as the successor trustee
and seeks to hold her liable on that basis. For purposes of this
appeal, we therefore assume that Wooley was the successor
trustee of the Skillstad Trust.




                                14
Indeed, she has not even specifically requested that this court
reverse the trial court’s denial of leave to amend.
       However, the “issue of leave to amend is always open on
appeal, even if not raised by the plaintiff.” (City of Stockton v.
Superior Court (2007) 42 Cal.4th 730, 746.) Neither
Respondent’s demurrer nor the trial court’s order identified the
specific legal problem with Eisenhauer’s tortious interference
claim that we explain above. Eisenhauer therefore had no reason
to request leave to amend in the trial court to address that
problem. Moreover, in light of our disposition of Eisenhauer’s
breach of contract claim, Eisenhauer’s complaint will proceed on
at least one cause of action. Under the circumstances,
Eisenhauer should be given at least one opportunity to amend
her tortious interference cause of action to state a legally
sufficient claim, if she is able to do so.
4.     Eisenhauer Failed to State a Claim for
       Intentional Infliction of Emotional Distress
       Eisenhauer’s claim for intentional infliction of emotional
distress is based upon Wooley’s conduct in bringing a successful
unlawful detainer action to evict Eisenhauer from Skillstad’s
house after his death. The trial court properly concluded that
this alleged conduct “does not rise to the level of extreme or
outrageous.”
       The elements of a claim for intentional infliction of
emotional distress include “ ‘extreme and outrageous conduct by
the defendant with the intent to cause, or reckless disregard for
the probability of causing, emotional distress.’ ” (Chang v.
Lederman (2009) 172 Cal.App.4th 67, 86 (Chang).)
       Here, Wooley simply pursued a legal remedy in court.
Moreover, according to the complaint, Wooley was successful in




                               15
obtaining the judicial relief that she sought. Successfully
asserting a legal claim is not outrageous conduct for purposes of a
claim for intentional infliction of emotional distress. (See Cantu
v. Resolution Trust Corp. (1992) 4 Cal.App.4th 857, 887 (Cantu)
[“There is no authority for the proposition that a party’s attempt
to submit a dispute to a judicial tribunal . . . can, in itself, give
rise to a cause of action for intentional infliction of emotional
distress”]; see also Chang, supra, 172 Cal.App.4th at pp. 87–88
[lawyer for successor trustee did not engage in outrageous
conduct by sending a letter to a surviving spouse in accordance
with the express terms of the trust directing her to move from her
residence].)
       Such conduct cannot even support a claim for malicious
prosecution, which requires that a prior action be terminated in
favor of the malicious prosecution plaintiff. (See Sheldon Appel
Co. v. Albert & Oliker (1989) 47 Cal.3d 863, 871.) Eisenhauer
cites no authority for the proposition that otherwise nontortious
conduct in initiating a judicial action can be considered
outrageous. (See Cantu, supra, 4 Cal.App.4th at p. 888 [“Cantu
has never presented any basis for his assertion that initiating a
lawsuit can give rise to a cause of action for intentional infliction
of emotional distress”].)
       Eisenhauer cites Chacon v. Litke (2010) 181 Cal.App.4th
1234, but the outrageous conduct that the court found in that
case was not the pursuit of an unlawful detainer action. Rather,
it was the wrongful permanent possession of an apartment in
defiance of a local San Francisco ordinance after a successful
eviction to conduct repairs. (Id. at p. 1246.) Moreover, as the
court noted in that case, the pursuit of the unlawful detainer
action itself was clearly privileged under Civil Code section 47,




                                 16
subdivision (b). (See Chacon, at p. 1255, citing Action Apartment
Assn., Inc. v. City of Santa Monica (2007) 41 Cal.4th 1232, 1249–
1250 [litigation privilege preempted portion of Santa Monica
tenant harassment ordinance that prescribed penalties for
actions to recover possession of a rental unit without a reasonable
basis].) Similarly, here, Wooley’s pursuit of an unlawful detainer
action “ ‘clearly fell within the litigation privilege.’ ” (Chacon, at
p. 1255, quoting Feldman v. 1100 Park Lane Associates (2008)
160 Cal.App.4th 1467, 1486.)
       Wooley’s alleged conduct was not outrageous and was
privileged as a matter of law. The trial court therefore did not
err in sustaining Respondent’s demurrer to that claim without
leave to amend.
5.     Eisenhauer Failed to State Claims for Quiet
       Title or Cancellation of Instrument
       The trial court correctly recognized that Eisenhauer’s
causes of action for quiet title and cancellation of instrument are
deficient because Eisenhauer does not allege that she has any
current ownership interest in the property at issue. She alleges
only that she has a right to acquire that property by virtue of her
oral contract with Skillstad.
       A quiet title action seeks to “establish title against adverse
claims to real or personal property or any interest therein.”
(Code Civ. Proc., § 760.020, subd. (a), italics added.) Thus, a
requirement to maintain such an action is that the plaintiff own
the rightful “title” to the property at issue. (See Ephraim v.
Metropolitan Trust Co. (1946) 28 Cal.2d 824, 833 [“One who
alleges that he is the owner of certain described real property,
that defendants claim an interest therein adversely to him, that
such claim is without right, and that the defendants have no




                                 17
estate, title or interest whatever in said premises or any part
thereof pleads all that the law requires in an action to quiet
title”].)
        Eisenhauer does not allege that she has title to any of the
property at issue. She alleges only that she has a contractual
right (disputed by Respondent) to be given that property.
        Eisenhauer’s cause of action for cancellation of instrument
is deficient for similar reasons. Such a cause of action requires
facts showing that the instrument in question is “void or
voidable.” (Civ. Code, § 3412; M.F. Farming Co. v. Couch
Distributing Co., Inc. (2012) 207 Cal.App.4th 180, 200–201.)
Eisenhauer has not alleged any such facts.
        Eisenhauer has not alleged any facts showing that the
Grant Deed was void. She has alleged only that she has a
contractual claim against the property that the deed transferred.
        As discussed above, by statute Wooley might be personally
liable for Eisenhauer’s claim against that property if she
distributed assets from the Skillstad Trust without first following
the available statutory procedure to notify creditors. (See Prob.
Code, § 19400; Arluk, supra, 116 Cal.App.4th at pp. 1331–1335.)
But nothing in the statutory scheme suggests that a trustee’s
transfer of trust assets to a named beneficiary can be ruled void
because of a pending creditor claim. (See Arluk, at p. 1335 [“The
potential availability of trust assets to a judgment creditor in the
course of the administration of the trust . . . creates no statutory
duty obligating a trustee to prefer a claimant with an unresolved
claim against the estate to the interests of the trust’s
beneficiaries”].)
        Eisenhauer has not identified any facts showing that the
deed in question was void other than her own contractual claim




                                18
against Skillstad’s Estate. The trial court therefore did not err in
sustaining Respondent’s demurrer without leave to amend with
respect to Eisenhauer’s claims for quiet title and for cancellation
of instrument.8




      8Eisenhauer has not presented any argument on appeal in
support of any of the other causes of action alleged in her
complaint. We therefore treat those arguments as waived.
(Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836,
852.)




                                19
                           DISPOSITION
      The judgment is reversed. The case is remanded for
further proceedings on Eisenhauer’s contract cause of action.
Eisenhauer shall also be given an opportunity to amend her
complaint, if possible, to assert a legally cognizable claim for
tortious interference with contract.
      In the interests of justice the parties shall bear their own
costs on appeal.
      NOT TO BE PUBLISHED.




                                           LUI, P. J.
We concur:




      ASHMANN-GERST, J.




      HOFFSTADT, J.




                                 20